Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12 and 20 are WITHDRAWN as being directed to non-elected subject matter. Particularly the claims are directed to a “floor light or wall light” whereas Applicant elected Embodiment III, FIGURE 4, which is directed to a desk lamp. See election of 8/20/2021. 

Priority
Applicant’s arguments regarding priority are persuasive. Priority has been given back to 9/30/2015. 

Response to Amendment
The previous made 112 rejections have bene withdrawn in view of the amendments. 

Applicant’s arguments with respect to the 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as necessitated by Applicant’s amendments. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
As a preliminary matter, it is noted that the claims appear to be made overly cumbersome by over and seemingly unnecessary use of “or”, which detracts from the actual structure attempted to be claimed. For example, whether a load being powered is “electric or digital” is not germane to patentability so the odd “or” between “electric or digital” seems only to be a distraction from the claimed subject matter. 
“produce” appears to be “product”. 
Use of “(a)” and “(b)” in the claim is unnecessary and fails to provide any limitation or benefit to the claim. 
Examine does not see any meaningful difference between the claim term “outlet-unit” and “outlet-module”. Given the lack of any distinction between the terms, the claim limitation “outlet-unit or outlet module” is unnecessary cumbersome and confusing since it’s a choose between one and the same. If a distinction does exists, it is not clear from the claim since the claim fails to provide any physical limitation for said component and Applicant is instructed to provide said structure in the claim to make said difference clear. If no difference exists, then Applicant is instructed to delete the unnecessary redundancy in the claim. 
Claim 2
Repeat of the word “the”, see “the the”. 

Claim 12
There is lack of antecedent basis for the term “the floor light or wall light” since the claim fails to previously recite this device. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. US 2010/0039792 and Smed US 2012/0294015.

Meyers teaches:
1, 13, 15. An LED light device (spec. para. 76), comprising:
	An AC outlet power source connection that provides AC current to an AC-to-DC circuit (802, FIG8) and at least one LED (106, FIG8 and spec. para. 73) and at least one USB (124) or wireless charging unit connected to and powered by the AC-to-DC circuit.
	Meyers fails to teach said LED light device comprising an AC outlet capable of receiving at least two prongs (at least one electrical outlet unit or outlet module (“AC outlet”) included in the light device, the at least one AC outlet supplying the AC current to another AC powered electrical or digital product (“load”) when prongs of the load are inserted into the at least one AC outlet. 
	Smed teaches a light device comprising an AC outlet capable of receiving at least two prongs and multiple outlet ports (see FIG1 and spec. para. [0005]) included in the light device, the at least one AC outlet supplying an AC current to a load when prongs of the load are inserted into the at least one AC outlet (see 240, FIG2 and FIG1 noting that supplying of power from said outlet to a load is the very operation of said outlet).
	It would have been obvious to incorporate said AC outlet as taught by Smed into the device of Meyers with the motivation of providing a known and desirable power outlet in a known device, as desired by the user. 

Meyers further teaches:
2. The LED light device of claim 1, wherein the the at least one USB or wireless charging unit includes USB charger including a USB charging port to charge other electric or digital products (See port 124, FIG8). 

Meyers teaches:
3. The LED light device of claim 1, wherein the AC-to-DC circuit converts the AC current into a USB charging current and at least one additional DC current provided to at least one LED or another DC powered device included in the light device (see Para. 76, noting “A power supply 802  [ ] converts the AC power to a voltage level or levels…”)
	Meyers fails to explicitly teach the USB voltage being 5V. 
	Smed teaches the USB port being at 5V (see spec. para. [0008]). 
	It would have bene obvious to provide the USB at 5V since 5V is the standard for USB. 

Meyers further teaches:
9. The LED light device of claim 1, further including circuitry for providing one or more of the following functions: (a) changing color or brightness; (b) a dimmer function; (3) timer or time delay; (4) sensor; (5) touch switch; (6) time display powered by a battery; (7) a time piece related function; (8) a lighted mirror function; (9) image or message projection; (10) wireless communication; (11) remote control; (12) Wi-Fi and APP communication; (13) Bluetooth communication; (14) Z-way control of another 3Serial Number 16/413,135 electric device; (15) infrared communication; (16) multiple light sources; (17) light source turn-on and turn-off.
	See multiple light sources 106 and 204, FIG9. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. US 2010/0039792 and Smed US 2012/0294015 and McSweyn US 2011/0084660.

Meyers teaches wherein the first voltage for the light is higher than 5V, see para. [0243-0244] and further teaches providing a second voltage to a USB port, see para. [0008]) however fails to teach:
4. The LED device of claim 2, wherein the light further includes at least on DC-DC circuit within the light device housing for transforming a first DC power supplied by the AC-to-DC circuit into a second DC power having at least one second DC voltage, wherein the first DC voltage or the at least one second DC voltage is a 5V DC voltage for output to the USB charger to charge one other electric or digital products without electric data delivery. 
 5. The LED light device of claim 4, wherein the second DC voltage is 5V and the first DC voltage is higher that the first DC voltage for supplying to the at least one light source or another DC powered device included in the light device housing. 
	McSweyn teaches a device comprising DC-DC circuitry for providing second DC voltage of 5V for a USB port and a higher first DC voltage (see FIG11). 
	It would have been obvious to incorporate the power conversion means as taught by McSweyn into the system of Meyers to realize the plurality of voltages taught by McSweyn.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. US 2010/0039792; Smed US 2012/0294015 and Wang US 2017/0012456 and Teggatz et al. US 2012/0248893.

Meyers fails to teach:
6. The LED device of claim 1, wherein the at least one USB or wireless charging unit has a wireless charging system or inductive charging system including base electric coils supplied with AC current to create a magnetic fields and activate a receiver device’s electric coils to charge the electric-magnetic field to electric current to charge an energy storage unit of the receiver device. 
	Wang teaches a lamp comprising a WPT unit (see 11, FIG5). 
	It would have been obvious to incorporate the WPT unit as taught by Wand into the system of Meyers with the motivation of providing users with desirable wireless charging. 
	Meyers and Wang fail to explicitly teach said WPT unit comprising “base coils”. 
	Teggatz teaches a WPT unit comprising coils wherein an embodiment includes said unit in a lamp, see FIG3, Abstract, and spec. Para. 27. 
	It would have been obvious to incorporate the “base coil” as taught by Teggatz into the system of Meyers and Wang with the motivation to realize the WPT unit. 

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. US 2010/0039792; Smed US 2012/0294015 and Wang US 2017/0012456.
Meyers fails to teach:
	The LED device of claim 1, wherein the at least one electrical outlet-unit or outlet-module is a power strip, extension cord, or a power adapter device/outlet tap. 
	Wang teaches a lamp wherein the electrical outlet unit/module is a power strip, extension cord, or a power adapter device (see FIG4 and 5). 
	It would have been obvious to incorporate said unit/module as taught by Wang into the system of Meyers with the motivation of providing a known and desirable module. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. US 2010/0039792; Smed US 2012/0294015 and Lee et al. US 2015/0311698.

Meyers fails to teach:
The LED light device of claim 1, wherein other AC powered parts of the light device are supplied with power though prongs inserted into the at least one outlet-unit or outlet module. 
	Lee teaches a other AC powered parts (see FIG1).
	It would have been obvious to incorporate the other AC powered parts as taught by Lee into the system of Meyers, particularly plugged into the outlet-unit or outlet module, with the motivation of providing additional sockets as desired by the user. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836